The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,412,749. Although the claims at issue are not identical, they are not patentably distinct from each other because elimination of an element and its function provides no patentable difference.  Claims 1-24 are encompassed by claims 1-20 of U.S. Patent No. 10,412,749.  It is well settle that elimination of elements and their function is considered to be obvious to one of ordinary skill in the art.  In re Karlson, 153 USPQ 184 (CCPA 1963).

Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,945,275. Although the claims at issue are not identical, they are not patentably distinct from each other because elimination of an element and its function provides no patentable difference.  Claims 1-24 are encompassed by claims 1-20 of U.S. Patent No. 10,945,275.  It is well settle that elimination of elements and their function is considered to be obvious to one of ordinary skill in the art.  In re Karlson, 153 USPQ 184 (CCPA 1963).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-11, 13-17, 19-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YOU et al. (US 2015/0030090 A1), hereinafter YOU.
Regarding claim 1, YOU discloses a method in a network node, the method comprising: 
determining a first uplink/downlink scheduling pattern for a first plurality of consecutive subframes (the base station determine configuration information for UL/DL among a plurality of successive subframes, see ¶ 0009); 
transmitting the first uplink/downlink scheduling pattern to a wireless device (transmitting the configuration information to the user equipment, see ¶ 0009);
 transmitting at least one subframe to the wireless device according to the first uplink/downlink scheduling pattern (performing UL or DL transmission, see ¶ 0009); 
determining a second uplink/downlink scheduling pattern for a second plurality of consecutive subframes, wherein the first plurality of consecutive subframes and the second plurality of consecutive subframes share at least one subframe (figure 7 shows a plurality of subframe patterns for UL/DL scheduling pattern having a plurality of successive subframes and the patterns share at least one subframe, ¶ 0108); and 
transmitting the second uplink/downlink scheduling pattern to the wireless device (see ¶ 0009). 
Regarding claim 2, YOU discloses the first uplink/downlink scheduling pattern comprises: a first value representing a number of downlink subframes in the first plurality of consecutive subframes; and a second value representing a number of uplink subframes in the first plurality of consecutive subframes (information indicating a number of subframe pattern, see figure 16 and ¶ 0143)
Regarding claim 3, YOU discloses the first uplink/downlink scheduling pattern comprises at least one of: a set of subframes in the first plurality of subframes that the wireless device does not monitor for downlink; or a set of subframes in the first plurality of subframes that the wireless device does monitor for downlink (the eNB applied to the UEs the same subframe pattern to all UEs or may individually apply the subframe patterns to the respective UEs, see ¶ 0133).
Regarding claim 4, YOU discloses transmitting the first uplink/downlink scheduling pattern to the wireless device comprises transmitting the first uplink/downlink scheduling pattern in a long term evolution (LTE) physical downlink control channel (PDCCH) or enhanced physical downlink control channel (EPDCCH) (the system is LTE system, 0060, and transmitting scheduling pattern in PDCCH ¶ 0077). 
Regarding claim 5, YOU discloses the transmitting the first uplink/downlink scheduling pattern to the wireless device comprises transmitting the first uplink/downlink scheduling pattern in a LTE physical control format indicator channel (PCFICH) (see ¶ 0056).
Regarding claim 7, YOU discloses a method in a wireless device, the method comprising: 
receiving, from a network node, a first uplink/downlink scheduling pattern for a first plurality of consecutive subframes (the base station determine configuration information for UL/DL among a plurality of successive subframes and transmit the configuration information, see ¶ 0009);; 
receiving at least one subframe according to the first uplink/downlink scheduling pattern (receiving at least one subframe, see ¶ 0009); and 
receiving, from the network node, a second uplink/downlink scheduling pattern for a second plurality of consecutive subframes, wherein the first plurality of consecutive subframes and the second plurality of consecutive subframes share at least one subframe (figure 7 shows a plurality of subframe patterns for UL/DL scheduling pattern having a plurality of successive subframes and the patterns share at least one subframe, ¶ 0108).

Regarding claim 8, YOU discloses the first uplink/downlink scheduling pattern comprises: a first value representing a number of downlink subframes in the first plurality of consecutive subframes; and a second value representing a number of uplink subframes in the first plurality of consecutive subframes (information indicating a number of subframe pattern, see figure 16 and ¶ 0143)
Regarding claim 9, YOU discloses the first uplink/downlink scheduling pattern comprises at least one of: a set of subframes in the first plurality of subframes that the wireless device does not monitor for downlink; or a set of subframes in the first plurality of subframes that the wireless device does monitor for downlink (the eNB applied to the UEs the same subframe pattern to all UEs or may individually apply the subframe patterns to the respective UEs, see ¶ 0133).
Regarding claim 10, YOU discloses transmitting the first uplink/downlink scheduling pattern to the wireless device comprises transmitting the first uplink/downlink scheduling pattern in a long term evolution (LTE) physical downlink control channel (PDCCH) or enhanced physical downlink control channel (EPDCCH) (the system is LTE system, 0060, and transmitting scheduling pattern in PDCCH ¶ 0077). 
Regarding claim 11, YOU discloses the transmitting the first uplink/downlink scheduling pattern to the wireless device comprises transmitting the first uplink/downlink scheduling pattern in a LTE physical control format indicator channel (PCFICH) (see ¶ 0056).
Regarding claim 13, YOU discloses a network node comprising a processor and a memory, the processor operable to: 
determine a first uplink/downlink scheduling pattern for a first plurality of consecutive subframes (the base station determine configuration information for UL/DL among a plurality of successive subframes, see ¶ 0009); 
transmit the first uplink/downlink scheduling pattern to a wireless device (transmitting the configuration information to the user equipment, see ¶ 0009);
 transmit at least one subframe to the wireless device according to the first uplink/downlink scheduling pattern (performing UL or DL transmission, see ¶ 0009); 
determine a second uplink/downlink scheduling pattern for a second plurality of consecutive subframes, wherein the first plurality of consecutive subframes and the second plurality of consecutive subframes share at least one subframe (figure 7 shows a plurality of subframe patterns for UL/DL scheduling pattern having a plurality of  successive subframes and the patterns share at least one subframe, ¶ 0108); and 
transmit the second uplink/downlink scheduling pattern to the wireless device (see ¶ 0009). 
Regarding claim 14, YOU discloses the first uplink/downlink scheduling pattern comprises: a first value representing a number of downlink subframes in the first plurality of consecutive subframes; and a second value representing a number of uplink subframes in the first plurality of consecutive subframes (information indicating a number of subframe pattern, see figure 16 and ¶ 0143)
Regarding claim 15, YOU discloses the first uplink/downlink scheduling pattern comprises at least one of: a set of subframes in the first plurality of subframes that the wireless device does not monitor for downlink; or a set of subframes in the first plurality of subframes that the wireless device does monitor for downlink (the eNB applied to the UEs the same subframe pattern to all UEs or may individually apply the subframe patterns to the respective UEs, see ¶ 0133).
Regarding claim 16, YOU discloses transmitting the first uplink/downlink scheduling pattern to the wireless device comprises transmitting the first uplink/downlink scheduling pattern in a long term evolution (LTE) physical downlink control channel (PDCCH) or enhanced physical downlink control channel (EPDCCH) (the system is LTE system, 0060, and transmitting scheduling pattern in PDCCH ¶ 0077). 
Regarding claim 17, YOU discloses the transmitting the first uplink/downlink scheduling pattern to the wireless device comprises transmitting the first uplink/downlink scheduling pattern in a LTE physical control format indicator channel (PCFICH) (see ¶ 0056).
Regarding claim 19, YOU discloses a wireless device comprising a processor and a memory, the processor operable to: 
receive, from a network node, a first uplink/downlink scheduling pattern for a first plurality of consecutive subframes (the base station determine configuration information for UL/DL among a plurality of successive subframes and transmit the configuration information, see ¶ 0009);
receive at least one subframe according to the first uplink/downlink scheduling pattern (receiving at least one subframe, see ¶ 0009); and 
receive, from the network node, a second uplink/downlink scheduling pattern for a second plurality of consecutive subframes, wherein the first plurality of consecutive subframes and the second plurality of consecutive subframes share at least one subframe (figure 7 shows a plurality of subframe patterns for UL/DL scheduling pattern having a plurality of successive subframes and the patterns share at least one subframe, ¶ 0108).
Regarding claim 20, YOU discloses the first uplink/downlink scheduling pattern comprises: a first value representing a number of downlink subframes in the first plurality of consecutive subframes; and a second value representing a number of uplink subframes in the first plurality of consecutive subframes (information indicating a number of subframe pattern, see figure 16 and ¶ 0143)
Regarding claim 21, YOU discloses the first uplink/downlink scheduling pattern comprises at least one of: a set of subframes in the first plurality of subframes that the wireless device does not monitor for downlink; or a set of subframes in the first plurality of subframes that the wireless device does monitor for downlink (the eNB applied to the UEs the same subframe pattern to all UEs or may individually apply the subframe patterns to the respective UEs, see ¶ 0133).
Regarding claim 22, YOU discloses transmitting the first uplink/downlink scheduling pattern to the wireless device comprises transmitting the first uplink/downlink scheduling pattern in a long term evolution (LTE) physical downlink control channel (PDCCH) or enhanced physical downlink control channel (EPDCCH) (the system is LTE system, 0060, and transmitting scheduling pattern in PDCCH ¶ 0077). 
Regarding claim 23, YOU discloses the transmitting the first uplink/downlink scheduling pattern to the wireless device comprises transmitting the first uplink/downlink scheduling pattern in a LTE physical control format indicator channel (PCFICH) (see ¶ 0056).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 12, 18, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over YOU in view of MIAO et al. (US 2015/0282124 A1), hereinafter MIAO.
Regarding claims 6, 12, 18, 24, YOU fails to disclose the network node serves a first cell and the first uplink/downlink scheduling pattern applies to a second cell different from the first cell, in another word, the network node serves at least two cells.
In the same field of endeavor, MIAO discloses an eNB may server a plurality of cells (PCells and Scells) (see 0018). 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was filed to incorporate MIAO's teaching in the system/network taught by YOU in order to maximize the network's resources by serving macrocell and smallcell. 
Conclusion
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BOB A PHUNKULH/Primary Examiner, Art Unit 2412